Order                                                                   Michigan Supreme Court
                                                                              Lansing, Michigan

  October 31, 2012                                                             Robert P. Young, Jr.,
                                                                                         Chief Justice

  145225-6 & (72)(75)                                                          Michael F. Cavanagh
                                                                                     Marilyn Kelly
                                                                               Stephen J. Markman
                                                                               Diane M. Hathaway
                                                                                   Mary Beth Kelly
                                                                                   Brian K. Zahra,
  JEANNE NICHOLSON,                                                                           Justices
            Plaintiff-Appellee,
  v                                                   SC: 145225
                                                      COA: 300592
                                                      Oakland CC: 2010-107489-NI
  CITIZENS INSURANCE COMPANY
  OF AMERICA,
             Defendant-Appellee,
  and

  WILLOWBROOK REHABILITATION
  SERVICES,
            Appellant.

  ____________________________________/

  WILLOWBROOK REHABILITATION
  SERVICES,
            Plaintiff-Appellant/
            Cross-Appellee,
  v                                                   SC: 145226
                                                      COA: 303885
                                                      Oakland CC: 2010-113929-CZ
  JOSHUA A. LERNER and COHEN,
  LERNER & RABINOVITZ, P.C.,
            Defendants-Appellees/
            Cross-Appellants.

  ____________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the March 6, 2012 judgment of the Court of Appeals and
  the application for leave to appeal as cross-appellants are considered, and they are
                                                                                                              2

DENIED, because we are not persuaded that the questions presented should be reviewed
by this Court.

     HATHAWAY, J., not participating because she has a professional relationship with a
member of a law firm involved in this matter.




                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        October 31, 2012                    _________________________________________
       h1024                                                                Clerk